554 N.W.2d 895 (1996)
John Lee HRBEK, Appellant,
v.
STATE of Iowa, Appellee.
No. 95-381.
Supreme Court of Iowa.
October 23, 1996.
Rehearing Denied December 17, 1996.
*896 F.E. Ebersold, Council Bluffs, for appellant.
Thomas J. Miller, Attorney General, and Bruce Kempkes, Assistant Attorney General, for appellee.
Considered by McGIVERIN, C.J., and LARSON, NEUMAN, SNELL, and ANDREASEN, JJ.
NEUMAN, Justice.
John Lee Hrbek sued the State of Iowa for the recovery of court costs assessed against him in connection with his 1981 convictions for two counts of first-degree murder. The taxed costs totaled $1342.30. According to Hrbek's petition, the State has already collected $1146.91 through deductions from his institutional wages. He seeks return of the sums already collected and an order enjoining collection of the remainder. The district court denied Hrbek's petition, and this appeal followed.
Rule 3 of the Iowa Rules of Appellate Procedure states in pertinent part:
Except where the action involves an interest in real estate, no appeal shall be taken in any case, not originally tried as a small claim, where the amount in controversy, as shown by the pleadings, is less than $5000 unless the supreme court or a justice thereof certifies that the cause is one in which appeal should be allowed.
"[C]ompliance with rule 3 ... is jurisdictional, and if the amount in controversy is less than the rule prescribes, the appeal must be dismissed." Ackerman v. International Business Machs. Corp., 337 N.W.2d 486, 487 (Iowa 1983); accord Kirkpatrick Estate v. Hennings, 524 N.W.2d 440, 441-42 (Iowa App.1994). "The test for determining the existence of the requisite amount in controversy under rule 3 is whether the trial court could have entered judgment against any party for that amount." Ackerman, 337 N.W.2d at 488.
Clearly the amount in controversy here falls far short of our requisite jurisdictional threshold. Under no reasonable interpretation of the pleadings could the district court have entered judgment for either party in a sum approaching $5000. See id. at 490. We are without jurisdiction to entertain Hrbek's appeal and it must, therefore, be dismissed.
APPEAL DISMISSED.